Citation Nr: 0406680	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, residuals of dislocation with chondromalacia, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for instability of the 
right knee, secondary to medial meniscectomy, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Agent


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

At his hearing before the undersigned in March 2003, an 
additional claim was advanced pertaining to whether new and 
material evidence has been submitted to warrant reopening a 
claim of entitlement to service connection for a mental 
disorder.  Inasmuch as that claim was not properly before the 
Board on appeal, it is REFERRED to the RO for disposition as 
appropriate. 


REMAND

First, a review of the veteran's testimony given at the March 
19, 2003, hearing before the undersigned suggests that his 
bilateral knee conditions have worsened since the July 2001 
VA examination.  The Board is of the opinion that a 
contemporaneous examination of the appellant would materially 
assist in the adjudication of this appeal.  Unfortunately, 
the private medical evidence from 2002 and 2003 is of no 
assistance since it does not provide complete range of motion 
findings for the veteran's knees, so another VA examination 
is needed.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).

Second, it is not clear whether VA treatment records exist 
that are not part of the claims file.  The private medical 
evidence dated in 2002 suggests that the veteran routinely 
seeks VA outpatient treatment.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  To ensure the record is complete, the Board 
concludes a request for records should be made.

Finally, it is also noted that additional medical evidence, 
including, for example, a February 2003 private 
hospitalization report, was submitted at the above referenced 
hearing, and that evidence has not first been considered by 
the RO.  Pursuant to a recent decision by the Federal Circuit 
Court of Appeals, pertinent evidence received for initial 
review by the Board necessitates a return of the case to the 
AOJ for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As these requirements have 
not been satisfied, a remand is required in order to ensure 
due process to the veteran.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to afford due 
process, the case is REMANDED to the regional office (RO) to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following development.  VA will 
notify the veteran if further action is required on his part. 



1.  Obtain the veteran's medical records 
from the VA Medical Centers in Fort Myers 
and Bay Pines for treatment for his knee 
disorders from 1999 to the present.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA examination to ascertain the 
nature and severity of all disabilities 
involving the knee joints.  The 
examination should include all tests and 
studies deemed necessary.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  The 
examiner's attention is directed, but not 
limited, to the VA examination report of 
July 2001 as well as June 2002 private 
medical examination report.

The veteran's knees should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner is 
requested to determine whether the 
veteran's knees, respectively, exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

The examiner must also offer an opinion 
as to whether it is at least as likely as 
not that the veteran is unable to obtain 
and maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities, without 
regard to his age or any nonservice-
connected disorders.  

3.  Then, after ensuring the VA 
examination report is complete and 
undertaking any development deemed 
appropriate in addition to that outlined 
above, readjudicate the claims on appeal.  

If any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development, the 
reasons for the decision rendered and any 
other additional evidence associated with 
the claims file since issuance of the 
last Supplemental Statement of the Case 
of September 2002.  They should be 
afforded the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
he receives further notice.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  This claims 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




